DETAILED ACTION
This office action is in response to applicant’s filing dated February 28, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 58-68 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed February 28, 2022.  Acknowledgement is made of Applicant's amendment of claim(s) 58; and cancelation of claims 1-57 and 69-71.   
Applicants elected without traverse Group I, drawn to a dry granulated powder blend comprising 7-(4,7-diazaspiro[2.5]octan-7-yl)-2-(2,8-dimethylimidazo[1,2-b]pyridazin-6-yl)pyrido[1,2-a]pyrimidin-4-one; stabilizer comprising disodium ethylenediaminetetraacetate; an antioxidant comprising ascorbic acid; and an acidifier comprising tartaric acid as the elected invention and a formulation species comprising disodium ethylenediaminetetraacetate as a stabilizer; ascorbic acid as an antioxidant; and tartaric acid as an acidifier as the elected formulation species in the reply filed on June 11, 2021.  The requirement is still deemed proper.  Claim(s) 62-67 remain withdrawn.
Claims 58-61 and 68 are presently under examination as they relate to the elected species: a formulation species requiring a stabilizer, disodium ethylenediaminetetraacetate; an antioxidant, ascorbic acid; and an acidifier, tartaric acid.
Priority
The present application is a continuation of US Application No. 15/955,337 filed on April 17, 2018, which is a continuation of PCT/EP2016/076905 filed on November 8, 2016, which claims benefit of foreign priority to EP 15194297.6 filed on November 12, 2015.  The effective filing date of the instant application is November 12, 2015. 

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hongyan et al (WO 2013/119916 A2, cited in the IDS filed June 8, 2020) in view of Nguyen (US 2012/0245156 A1, cited in the IDS filed June 8, 2020) and Baheti et al (J Excipients and Food Chem, 2010:1(1):41-54, cited in the IDS filed June 8, 2020).
	Regarding claims 58, Hongyan teaches a pharmaceutical composition comprising an effective amount of a compound of Formula (I): 

    PNG
    media_image1.png
    279
    292
    media_image1.png
    Greyscale

and a pharmaceutically acceptable carrier, excipient or diluent (claims 1 and 9) for use in the treatment of spinal muscular atrophy (SMA).  Hongyan teaches a compound of formula (I) is Compound 809: 

    PNG
    media_image2.png
    355
    433
    media_image2.png
    Greyscale

Hongyan teaches typical compositions and dosage forms comprise one or more excipients including water; are in unit dosage forms such as powder (optionally for reconstitution) [001054]; and are suitable for oral administration and can be presented as discrete dosage forms including powder [001055].  Hongyan teaches Compound 809 has an EC1.5x for production of full length SMN2 mRNA (EC1.5x) ≤ 0.1 μM ([001610] and Table 4).  Compound 809 [AltContent: textbox (A)]differs from the instantly claimed compound at the position denoted with an arrow labeled A. 
[AltContent: arrow]
    PNG
    media_image2.png
    355
    433
    media_image2.png
    Greyscale

Hongyan teaches a compound of Formula (I) [0068]: 

    PNG
    media_image1.png
    279
    292
    media_image1.png
    Greyscale

wherein W7 is C-R2 [0072]; wherein R2 is imidazo[1,2-a]pyridinyl and imidazo[1,2-b]pyridazinyl [00215].  

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Compound 809 is a compound of Formula (I) wherein W7 is C-R2, wherein R2 is imidazo[1,2-a]pyridinyI.  Considering the interchangeability of an imidazo[1,2-a]pyridinyl or imidazo[1,2-b]pyridazinyl at this position, and reviewing compound 809, one of ordinary skill in the art would have expected the interchange of an imidazo[1,2-a]pyridinyl for an imidazo[1,2-b]pyridazinyl at this position would also have given an alternate obvious compound, useful in a method of treating spinal muscular atrophy (SMA).  It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to 1) select compound 809 as a lead compound, motivated by the fact that this compound is taught to have EC1.5x for production of full length SMN2 mRNA  (EC1.5x) ≤ 0.1 μM.  It would further have been obvious to: 2a) substitute an imidazo[1,2-a]pyridinyl for an imidazo[1,2-b]pyridazinyl at ring position W7, wherein W7 is CR2. The motivation to substitute 2a) is the establishment by Hongyan that imidazo[1,2-a]pyridinyl and imidazo[1,2-b]pyridazinyl are interchangeable at this position. The motivation to make the instantly claimed compounds derives from the expectation that structurally similar compounds would possess similar activity. There would be a reasonable expectation of success in producing and using the instantly claimed compounds and compositions in view of the compounds and compositions taught by Hongyan.
Hongyan further teaches typical compositions and dosage forms comprise one or more excipients including water; are in unit dosage forms such as powder (optionally for reconstitution) [001054]; and are suitable for oral administration and can be presented as discrete dosage forms including powder [001055].  Hongyan teaches examples of excipients that can be used in oral dosage forms provided herein include, but are not limited to, binders, fillers, disintegrants, and lubricants [001056].  Furthermore, Hongyan teaches salts of the compounds of Formula (I) may be formed, for example, by reacting a compound of Formula (I) with an amount of acid or base, such as an equivalent or stoichiometric amount, in a medium such as one in which the salt precipitates or in an aqueous medium followed by lyophilization.  Thus, Hongyan suggests lyophilization of the disclosed compositions.  It is well known in the art that lyophilization is a process of producing a powder formulation for reconstitution.

Hongyan does not teach the dry, granulated powder compositions comprise a stabilizer, disodium ethylenediaminetetraacetate; an antioxidant, ascorbic acid; and an acidifier, tartaric acid.  
However, Nguyen teaches oral lyophilized compositions (title) comprising an active pharmaceutical ingredient, a filler and/or a binding agent (claim 14); the oral dosage forms according to the present disclosure can contain advantageously one or more sweetening or taste modifying Substances either alone or mixed together.  Such excipients are employed conventionally to improve the taste of the active pharmaceutical ingredient or at least to mask the possible unpleasant taste of an active agent. In particular, commonly used sweetening and taste masking agents include: sucralose and ascorbic or tartaric acids [0107].
Moreover, Baheti teaches excipients used in lyophilization of small molecules (title); teaches excipients use in parenteral and lyophilized formulation development (title); excipients commonly used in lyophilization of small molecules have been classified in Figure 5 (page 43, left, last paragraph); solubilizing agent includes complexing agent which includes EDTA (Figure 5); complexation is sometimes used to improve the solubility of drug in the solvent especially water (page 52, left, 3rd paragraph).  
As such, since Hongyan suggests a powder, optionally for reconstitution, composition comprising the claimed compound; since Nguyen teaches the use of one or more sweeting and taste masking agents and commonly used sweetening and taste masking agents include ascorbic acid and tartaric acid for oral lyophilized compositions comprising an active agent; and since Baheti teaches EDTA as an excipient commonly used in lyophilization; solubilizing agent includes complexing agent, EDTA, and complexation is sometimes used to improve solubility of drug in the solvent especially water, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate the dry, powder lyophilized composition suggested by Hongyan to further comprise ascorbic acid, tartaric acid, and EDTA with an expectation of success, since the prior art establishes that sweetening and taste masking agents include ascorbic acid and tartaric acid suitable for oral lyophilized compositions and EDTA is a commonly used excipient in lyophilization, which functions as a complexing agent which is used to improve solubility of drug in the solvent especially water.
Taken together, all this would result in the practice of the method of claim 58 with a reasonable expectation of success.


Claim 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hongyan et al (WO 2013/119916 A2, cited in the IDS filed June 8, 2020) in view of Nguyen (US 2012/0245156 A1, cited in the IDS filed June 8, 2020) and Baheti et al (J Excipients and Food Chem, 2010:1(1):41-54, cited in the IDS filed June 8, 2020) as applied to claim 58 above, and further in view of Pramanick et al (Pharma Times, 2013; 45(3):65-77, cited in the IDS filed June 8, 2020).
Regarding claim 59, with regard to the amount of the claimed compound, Hongyan teaches an effective amount of the compound of formula (I) is in a range of 0.001 mg/kg/day to about 500 mg/kg/day [001048].  Hongyan does not teach the compounds are in the amount of 1 to 10%wt.  However, Nguyen teaches lyophilized composition can contain from about 0.001% to about 80% of active pharmaceutical ingredient by weight, more preferably from about 0.5% to about 30% by weight [0102].  
With regard to the claimed ratio of tartaric acid and ascorbic acid, Nguyen teaches the oral dosage forms can contain advantageously one or more sweetening or taste modifying substances either alone or mixed together and they include sucralose, ascorbic acid, and tartaric acid [0107]; sucralose and strawberry flavor improved the taste of the compositions [0194]; and the quantity of the sweetening agents within solid oral lyophilized forms is generally about 0.01 to about 5% [0107].   An amount of the claimed compound of about 0.5% and an amount of tartaric acid of 0.01 of about 1:0.2 of compound to tartaric acid.  An amount of the claimed compound of about 30% by weight and an amount of tartaric acid of 5% is equivalent to a ratio of about 6:1 of compound to tartaric acid.  Similarly, with regard to ascorbic acid, an amount of the claimed compound of about 0.5% and an amount of ascorbic acid of 0.01 of about 1:0.2 of compound to ascorbic acid.  An amount of the claimed compound of about 30% by weight and an amount of ascorbic acid of 5% is equivalent to a ratio of about 6:1 of compound to ascorbic acid.  
The amounts and ratios of active agent, tartaric acid, and ascorbic acid taught by the prior art overlaps the instantly claimed amounts.  MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).   Moreover, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the amounts of active agent, tartaric acid, and ascorbic acid taught by the cited art as a starting point for optimizing a dry powder for reconstitution comprising the elected compound, rendered obvious by Hongyan, further comprising tartaric acid and ascorbic acid because the amount of active agent and excipient is a result-effective variable, i.e. a variable that achieves a recognized result and therefore, the determination of the optimum or workable amounts would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
With regard to the claimed ratio of the elected stabilizer, EDTA, to with the compound, as set forth Baheti teaches excipients used in lyophilization include solubilizing agent including the complexing agent, EDTA (Figure 5) and complexation is sometimes used to improve the solubility of drug in the solvent especially water.  The cited references do not teach the claimed ratio.  
However, Pramanick teaches chelating agent includes disodium EDTA, equivalent to disodium edetate, is a chelating agent and a typical range is 0.01-0.11% (Table 4).  An amount of the claimed compound of about 0.5% and an amount of EDTA of 0.01 is equivalent to a ratio of Compound to EDTA of about 1:0.2.  An amount of the claimed compound of about 30% by weight of the compound and an amount of EDTA of 0.11% is equivalent to a ratio of about 273:1 of compound to EDTA.  MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).   Moreover, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the amounts EDTA taught by Pramanick as a starting point for optimizing the amount of EDTA in a dry powder lyophilized composition for reconstitution comprising the elected compound, tartaric acid, ascorbic acid, and EDTA rendered obvious by Hongyan, Nguyen, and Baheti because the amount of active agent and excipients to formulate a composition is a result-effective variable, i.e. a variable that achieves a recognized result and therefore, the determination of the optimum or workable amounts would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").


Claims 60 and 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hongyan et al (WO 2013/119916 A2, cited in the IDS filed June 8, 2020) in view of Nguyen (US 2012/0245156 A1, cited in the IDS filed June 8, 2020) and Baheti et al (J Excipients and Food Chem, 2010:1(1):41-54, cited in the IDS filed June 8, 2020) as applied to claim 58 above, and further in view of Amin et al (US 2006/0153920 A1, cited in the IDS filed June 8, 2020).
Hongyan, Nguyen, and Baheti suggest all the limitations of claims 60 and 68, except wherein the dry granulated powder blend is dissolved in water to form an aqueous oral solution.  
However, as set forth above, Hongyan renders obvious a powder for reconstitution composition comprising the claimed compound.  
Moreover, Amin teaches lyophilized pharmaceutical compositions (title) comprising a poorly water-soluble therapeutic compound, an aqueous solvent, a nonvolatile cosolvent and a bulking agent (abstract and claim 1), wherein the bulking agent is a solid polyethylene glycol (claim 6) wherein said solid PEG has an average molecular weight ranging between 1000 and 10000 (claim 7) or between 3350 and 8000 (claim 8).  Amin further teaches the pharmaceutical composition is a pharmaceutically acceptable cake resulting from the lyophilization of the aforementioned solution. After this cake is reconstituted a solution is once again obtained; this solution is acceptable for parenteral administration, e.g., administered as an intravenous (i.v.) bolus dose; or oral administration, e.g., a drink [0007].  The composition can be reconstituted with water [0009].  It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to reconstitute the composition rendered obvious by Hongyan with water to formulate an oral aqueous composition with an expectation of success, since the prior art establishes reconstitution of a lyophilized composition with water is known for producing an oral solution of a poorly soluble pharmaceutical agent.  
Taken together, all this would result in the practice of the method of claims 60 and 68 with a reasonable expectation of success.


Claim 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hongyan et al (WO 2013/119916 A2, cited in the IDS filed June 8, 2020) in view of Nguyen (US 2012/0245156 A1, cited in the IDS filed June 8, 2020), Baheti et al (J Excipients and Food Chem, 2010:1(1):41-54, cited in the IDS filed June 8, 2020) and Amin et al (US 2006/0153920 A1, cited in the IDS filed June 8, 2020) as applied to claim 58, 60 and 68 above, and further in view of Mehmood et al (Open Science Journal of Pharmacy and Pharmacology, 2015; 3(3):19-27, cited in the IDS filed June 8, 2020) and Shalaev et al (Pharmaceutical Research, 2002; 19(2):195-201, cited in the IDS filed June 8, 2020).
Hongyan, Nguyen, Baheti, and Amin suggest all the limitations of claims 61, except wherein the dry granulated powder blend is dissolved in water to form an aqueous oral solution the composition has a pH of less than pH4.  However, Mehmood teaches excipients used in parenteral and lyophilized formulation development (title); commonly used buffers in the Parenteral formulations include tartrate buffers; Shalaev studied tartrate buffers for their crystallization behavior during lyophilization (page 21, left, 2nd paragraph).   Shalaev teaches many pharmaceuticals contain a buffer to control pH, to ensure optimal chemical and physical stability of a drug molecule.  Buffering capacity and a possibility of a buffer-specific catalysis are the major buffer properties which are usually taken into consideration in development of liquid pharmaceutical formulations. For lyophilized formulations, there are two additional physical chemical parameters to consider, i.e., buffer crystallization potential at sub-ambient temperatures, and the collapse temperature. A buffer component may crystallize during freezing producing significant pH changes that are usually undesirable and should be avoided (page 195, left, 1st paragraph).  
Shalaev teaches one of the most important physical chemical parameters of a material from a freeze-drying perspective is the collapse temperature. Materials which have higher Tg’ can be freeze-dried at a higher temperature during primary drying, hence providing a faster and more robust lyophilization cycle. As a rule, pharmaceutical formulations contain several components (drug itself, buffer, bulking agent, stabilizer, preservative, etc.). The Tg’ of a mixture depends on Tg’ and weight fractions of individual components with an expectation that individual components which have higher Tg’ provide a higher Tg’ for the mixture (page 199, right, last paragraph).  Shalaev teaches the collapse temperature Tg’ for tartaric acid/NaOH solutions were slightly higher at more acidic pH (pH 3) than at pH 5.
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to reconstitute the composition rendered obvious by Hongyan, Nguyen, Baheti, and Amin with water to formulate a dry lyophilized powder for reconstitution comprising a tartrate buffer comprising tartaric acid since this is a known buffer utilized in pharmaceutical compositions.  It would have been further obvious to formulate the composition with a pH of less than 4 since the prior art establishes that a tartrate buffer has a higher collapse temperature at acidic pH (pH3) and high collapse temperature is desirable for the buffer during lyophilization.
Taken together, all this would result in the practice of the method of claim 61 with a reasonable expectation of success.



Claim 58 is/are rejected under 35 U.S.C. 103 as being obvious over Ratni et al (WO 2015/173181 A1, effective filing date May 15, 2014, , cited in the IDS filed June 8, 2020) in view of Hongyan et al (WO 2013/119916 A2, cited in the IDS filed June 8, 2020); Nguyen (US 2012/0245156 A1, cited in the IDS filed June 8, 2020); and Baheti et al (J Excipients and Food Chem, 2010:1(1):41-54, cited in the IDS filed June 8, 2020).
The applied reference has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Ratni teaches a pharmaceutical composition comprising compounds of formula (I) or their acceptable salts and one or more pharmaceutically acceptable excipients (claim 50); wherein a compound of formula (I) is 7-(4,7-diazaspiro[2.5]octan-7-yl)-2-(2,8-dimethylimidazo[1,2-b]pyridazin-6-yl)pyrido[1,2- a]pyrimidin-4-one (claims 39 and 40 and Example 20, page 46).  Ratni teaches the compounds may be administered by any suitable means including oral (page 28, lines 7-8); the compounds may be administered in any convenient administrative form, e.g. powders (page 28, lines 11-12).  Moreover, Ratni teaches an example of a suitable oral dosage form is a tablet; the powdered ingredients are first mixed together and then mixed with a solution; the resulting composition can be dried, granulated and compressed to tablet form using convention equipment (page 29, liens 1-6).  Thus, Ratni suggests a dry, granulated powder blend comprising  7-(4,7-diazaspiro[2.5]octan-7-yl)-2-(2,8-dimethylimidazo[1,2-b]pyridazin-6-yl)pyrido[1,2- a]pyrimidin-4-one.
Ratni does not teach the dry, granulated powder compositions comprise a stabilizer, disodium ethylenediaminetetraacetate; an antioxidant, ascorbic acid; and an acidifier, tartaric acid.  
However, Hongyan teaches a pharmaceutical composition comprising an effective amount of a compound of Formula (I): 

    PNG
    media_image1.png
    279
    292
    media_image1.png
    Greyscale

and a pharmaceutically acceptable carrier, excipient or diluent (claims 1 and 9) for use in the treatment of spinal muscular atrophy (SMA).  Hongyan teaches a compound of formula (I) is Compound 809: 

    PNG
    media_image2.png
    355
    433
    media_image2.png
    Greyscale

Hongyan teaches typical compositions and dosage forms comprise one or more excipients including water; are in unit dosage forms such as powder (optionally for reconstitution) [001054]; and are suitable for oral administration and can be presented as discrete dosage forms including powder [001055].  Hongyan teaches Compound 809 has an EC1.5x for production of full length SMN2 mRNA (EC1.5x) ≤ 0.1 μM ([001610] and Table 4).  Compound 809 differs from the instantly claimed compound at the position denoted with an arrow labeled A. 

    PNG
    media_image2.png
    355
    433
    media_image2.png
    Greyscale

Hongyan teaches a compound of Formula (I) [0068]: 

    PNG
    media_image1.png
    279
    292
    media_image1.png
    Greyscale

wherein W7 is C-R2 [0072]; wherein R2 is imidazo[1,2-a]pyridinyl and imidazo[1,2-b]pyridazinyl [00215].  

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Compound 809 is a compound of Formula (I) wherein W7 is C-R2, wherein R2 is imidazo[1,2-a]pyridinyI.  Thus, Hongyan teaches structurally similar compounds as the elected compound.
Hongyan does teach typical compositions and dosage forms comprise one or more excipients including water; are in unit dosage forms such as powder (optionally for reconstitution) [001054]; and are suitable for oral administration and can be presented as discrete dosage forms including powder [001055].  Hongyan teaches examples of excipients that can be used in oral dosage forms provided herein include, but are not limited to, binders, fillers, disintegrants, and lubricants [001056].  Furthermore, Hongyan teaches salts of the compounds of Formula (I) may be formed, for example, by reacting a compound of Formula (I) with an amount of acid or base, such as an equivalent or stoichiometric amount, in a medium such as one in which the salt precipitates or in an aqueous medium followed by lyophilization.  Thus, Hongyan suggests lyophilization of the disclosed compositions.  It is well known in the art that lyophilization is a process of producing a powder formulation for reconstitution.
Moreover, Nguyen teaches oral lyophilized compositions (title) comprising an active pharmaceutical ingredient, a filler and/or a binding agent (claim 14); the oral dosage forms according to the present disclosure can contain advantageously one or more sweetening or taste modifying Substances either alone or mixed together.  Such excipients are employed conventionally to improve the taste of the active pharmaceutical ingredient or at least to mask the possible unpleasant taste of an active agent. In particular, commonly used sweetening and taste masking agents include: sucralose and ascorbic or tartaric acids [0107].
Moreover, Baheti teaches excipients used in lyophilization of small molecules (title); teaches excipients use in parenteral and lyophilized formulation development (title); excipients commonly used in lyophilization of small molecules have been classified in Figure 5 (page 43, left, last paragraph); solubilizing agent includes complexing agent which includes EDTA (Figure 5); complexation is sometimes used to improve the solubility of drug in the solvent especially water (page 52, left, 3rd paragraph).  
As such, since Ratni teaches a dry, granulated composition comprising the elected compound; Hongyan suggests a powder, optionally for reconstitution, composition comprising structurally similar compounds; since Nguyen teaches the use of one or more sweeting and taste masking agents and commonly used sweetening and taste masking agents include ascorbic acid and tartaric acid for oral lyophilized compositions comprising an active agent; and since Baheti teaches EDTA as an excipient commonly used in lyophilization; solubilizing agent includes complexing agent, EDTA, and complexation is sometimes used to improve solubility of drug in the solvent especially water, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate the dry, powder lyophilized composition suggested by Ratni to further comprise ascorbic acid, tartaric acid, and EDTA with an expectation of success, since the prior art establishes that it was known in the art to formulate structurally similar compounds as a lyophilized composition for reconstitution; sweetening and taste masking agents include ascorbic acid and tartaric acid suitable for oral lyophilized compositions and EDTA is a commonly used excipient in lyophilization, which functions as a complexing agent which is used to improve solubility of drug in the solvent especially water.
Taken together, all this would result in the practice of the method of claim 58 with a reasonable expectation of success.


Claim 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratni et al (WO 2015/173181 A1, effective filing date May 15, 2014, cited in the IDS filed June 8, 2020) in view of Hongyan et al (WO 2013/119916 A2, cited in the IDS filed June 8, 2020); Nguyen (US 2012/0245156 A1, cited in the IDS filed June 8, 2020); and Baheti et al (J Excipients and Food Chem, 2010:1(1):41-54, cited in the IDS filed June 8, 2020) as applied to claim 58 above, and further in view of Pramanick et al (Pharma Times, 2013; 45(3):65-77).
Regarding claim 59, with regard to the amount of the claimed compound, Ratni teaches the dosage at which the compounds can be administered can vary within wide limits and will, of course, be fitted to the individual requirements in each particular case; in general, in the case of oral administration a daily dosage of about 0.01 to 1000 mg per person of a compound of formula (I) should be appropriate.  Ratni does not teach the compounds are in the amount of 1 to 10%wt.  However, Hongyan teaches lyophilized composition can contain from about 0.001% to about 80% of active pharmaceutical ingredient by weight, more preferably from about 0.5% to about 30% by weight [0102].  
With regard to the claimed ratio of tartaric acid and ascorbic acid, Nguyen teaches the oral dosage forms can contain advantageously one or more sweetening or taste modifying substances either alone or mixed together and they include sucralose, ascorbic acid, and tartaric acid [0107]; sucralose and strawberry flavor improved the taste of the compositions [0194]; and the quantity of the sweetening agents within solid oral lyophilized forms is generally about 0.01 to about 5% [0107].   An amount of the claimed compound of about 0.5% and an amount of tartaric acid of 0.01 of about 1:0.2 of compound to tartaric acid.  An amount of the claimed compound of about 30% by weight and an amount of tartaric acid of 5% is equivalent to a ratio of about 6:1 of compound to tartaric acid.  Similarly, with regard to ascorbic acid, an amount of the claimed compound of about 0.5% and an amount of ascorbic acid of 0.01 of about 1:0.2 of compound to ascorbic acid.  An amount of the claimed compound of about 30% by weight and an amount of ascorbic acid of 5% is equivalent to a ratio of about 6:1 of compound to ascorbic acid.  
The amounts and ratios of active agent, tartaric acid, and ascorbic acid taught by the prior art overlaps the instantly claimed amounts.  MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).   Moreover, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the amounts of active agent, tartaric acid, and ascorbic acid taught by the cited art as a starting point for optimizing a dry powder for reconstitution comprising the elected compound, rendered obvious by Hongyan, further comprising tartaric acid and ascorbic acid because the amount of active agent and excipient is a result-effective variable, i.e. a variable that achieves a recognized result and therefore, the determination of the optimum or workable amounts would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
With regard to the claimed ratio of the elected stabilizer, EDTA, to with the compound, as set forth Baheti teaches excipients used in lyophilization include solubilizing agent including the complexing agent, EDTA (Figure 5) and complexation is sometimes used to improve the solubility of drug in the solvent especially water.  The cited references do not teach the claimed ratio.  
However, Pramanick teaches chelating agent includes disodium EDTA, equivalent to disodium edetate, is a chelating agent and a typical range is 0.01-0.11% (Table 4).  An amount of the claimed compound of about 0.5% and an amount of EDTA of 0.01 is equivalent to a ratio of Compound to EDTA of about 1:0.2.  An amount of the claimed compound of about 30% by weight of the compound and an amount of EDTA of 0.11% is equivalent to a ratio of about 273:1 of compound to EDTA.  MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).   Moreover, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the amounts EDTA taught by Pramanick as a starting point for optimizing the amount of EDTA in a dry powder lyophilized composition for reconstitution comprising the elected compound, tartaric acid, ascorbic acid, and EDTA rendered obvious by Hongyan, Nguyen, and Baheti because the amount of active agent and excipients to formulate a composition is a result-effective variable, i.e. a variable that achieves a recognized result and therefore, the determination of the optimum or workable amounts would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").


Claims 60 and 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratni et al (WO 2015/173181 A1, effective filing date May 15, 2014, cited in the IDS filed June 8, 2020) in view of Hongyan et al (WO 2013/119916 A2, cited in the IDS filed June 8, 2020); Nguyen (US 2012/0245156 A1, cited in the IDS filed June 8, 2020); and Baheti et al (J Excipients and Food Chem, 2010:1(1):41-54, cited in the IDS filed June 8, 2020) as applied to claim 58 above, and further in view of Amin et al (US 2006/0153920 A1, cited in the IDS filed June 8, 2020).
Ratni, Hongyan, Nguyen, and Baheti suggest all the limitations of claims 60 and 68, except wherein the dry granulated powder blend is dissolved in water to form an aqueous oral solution.  
However, as set forth above, Ratni, Hongyan, Nguyen, and Baheti renders obvious a powder for reconstitution composition comprising the claimed compound.  
Moreover, Amin teaches lyophilized pharmaceutical compositions (title) comprising a poorly water-soluble therapeutic compound, an aqueous solvent, a nonvolatile cosolvent and a bulking agent (abstract and claim 1), wherein the bulking agent is a solid polyethylene glycol (claim 6) wherein said solid PEG has an average molecular weight ranging between 1000 and 10000 (claim 7) or between 3350 and 8000 (claim 8).  Amin further teaches the pharmaceutical composition is a pharmaceutically acceptable cake resulting from the lyophilization of the aforementioned solution. After this cake is reconstituted a solution is once again obtained; this solution is acceptable for parenteral administration, e.g., administered as an intravenous (i.v.) bolus dose; or oral administration, e.g., a drink [0007].  The composition can be reconstituted with water [0009].  It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to reconstitute the composition rendered obvious by Ratni, Hongyan, Nguyen, and Baheti with water to formulate an oral aqueous composition with an expectation of success, since the prior art establishes reconstitution of a lyophilized composition with water is known for producing an oral solution of a poorly soluble pharmaceutical agent.  
Taken together, all this would result in the practice of the method of claims 60 and 68 with a reasonable expectation of success.


Claim 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratni et al (WO 2015/173181 A1, effective filing date May 15, 2014, cited in the IDS filed June 8, 2020) in view of Hongyan et al (WO 2013/119916 A2, cited in the IDS filed June 8, 2020); Nguyen (US 2012/0245156 A1, cited in the IDS filed June 8, 2020); and Baheti et al (J Excipients and Food Chem, 2010:1(1):41-54, cited in the IDS filed June 8, 2020) and Amin et al (US 2006/0153920 A1, cited in the IDS filed June 8, 2020) as applied to claim 58, 60 and 68 above, and further in view of Mehmood et al (Open Science Journal of Pharmacy and Pharmacology, 2015; 3(3):19-27, cited in the IDS filed June 8, 2020) and Shalaev et al (Pharmaceutical Research, 2002; 19(2):195-201, cited in the IDS filed June 8, 2020).
Ratni, Hongyan, Nguyen, Baheti, and Amin suggest all the limitations of claims 61, except wherein the dry granulated powder blend is dissolved in water to form an aqueous oral solution the composition has a pH of less than pH4.  However, Mehmood teaches excipients used in parenteral and lyophilized formulation development (title); commonly used buffers in the Parenteral formulations include tartrate buffers; Shalaev studied tartrate buffers for their crystallization behavior during lyophilization (page 21, left, 2nd paragraph).   Shalaev teaches many pharmaceuticals contain a buffer to control pH, to ensure optimal chemical and physical stability of a drug molecule.  Buffering capacity and a possibility of a buffer-specific catalysis are the major buffer properties which are usually taken into consideration in development of liquid pharmaceutical formulations. For lyophilized formulations, there are two additional physical chemical parameters to consider, i.e., buffer crystallization potential at sub-ambient temperatures, and the collapse temperature. A buffer component may crystallize during freezing producing significant pH changes that are usually undesirable and should be avoided (page 195, left, 1st paragraph).  
Shalaev teaches one of the most important physical chemical parameters of a material from a freeze-drying perspective is the collapse temperature. Materials which have higher Tg’ can be freeze-dried at a higher temperature during primary drying, hence providing a faster and more robust lyophilization cycle. As a rule, pharmaceutical formulations contain several components (drug itself, buffer, bulking agent, stabilizer, preservative, etc.). The Tg’ of a mixture depends on Tg’ and weight fractions of individual components with an expectation that individual components which have higher Tg’ provide a higher Tg’ for the mixture (page 199, right, last paragraph).  Shalaev teaches the collapse temperature Tg’ for tartaric acid/NaOH solutions were slightly higher at more acidic pH (pH 3) than at pH 5.
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to reconstitute the composition rendered obvious by Ratni, Hongyan, Nguyen, Baheti, and Amin with water to formulate a dry lyophilized powder for reconstitution comprising a tartrate buffer comprising tartaric acid since this is a known buffer utilized in pharmaceutical compositions.  It would have been further obvious to formulate the composition with a pH of less than 4 since the prior art establishes that a tartrate buffer has a higher collapse temperature at acidic pH (pH3) and high collapse temperature is desirable for the buffer during lyophilization.
Taken together, all this would result in the practice of the method of claim 61 with a reasonable expectation of success.
Response to Arguments
Applicant argues:
There is no guidance or teaching in these references that would lead the skilled artisan to select the combination of a stabilizer comprising disodium ethylenediaminetetraacetate, an antioxidant comprising ascorbic acid, and an acidifier comprising tartaric acid as recited in claim 58.  In particular, the Office Action contends that one of skill in the art would look to Nguyen for guidance to choose ascorbic acid as an antioxidant and tartaric acid as an acidifier for "the dry, powder lyophilized composition suggested by Hongyan." However, the focus of Nguyen is on the importance of an "homogenising agent" in lyophilized formulations (see Nguyen, Examples), but neither tartaric acid nor ascorbic acid is among the hundreds of various excipients considered by Nguyen to be homogenising agents. There is also nothing in Nguyen that would suggest to one of skill in the art to choose an antioxidant comprising ascorbic acid and an acidifier comprising tartaric acid for a dry granulated powder blend formulation for an oral solution for compounds disclosed by Hongyan or for 7-(4,7-diazaspiro[2.5]octan-7-yl)-2-(2,8-dimethylimidazo[1,2- b]pyridazin-6-yl)pyrido[1,2-a]pyrimidin-4-one. To the contrary, according to Nguyen, the compounds for which the Nguyen formulations can be applied are described as "any therapeutically active agent, and [such agent] can be highly soluble, slightly soluble or even insoluble in water."  Thus, Nguyen fails to provide any guidance to the skilled artisan to choose the recited combination of antioxidant comprising ascorbic acid and an acidifier comprising tartaric acid for a dry granulated powder blend formulation for an oral solution for 7-(4,7- diazaspiro[2.5]octan-7-yl)-2-(2,8-dimethylimidazo[ 1,2-b]pyridazin-6-yl)pyrido[ 1,2-a]pyrimidin-4- one as recited by claim 58.  

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Applicants are reminded that it must be remembered that the references are relied upon in combination and are not meant to be considered separately as in a vacuum.  It is the combination of all of the cited and relied upon references, which make up the state of the art with regard to the claimed invention. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference and it is not that the claimed invention must be expressly suggested in any one or all of the references; but rather the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, as set forth above, Hongyan suggests a powder, optionally for reconstitution, composition comprising the claimed compound.  As set forth above, Nguyen teaches the use of one or more sweeting and taste masking agents and commonly used sweetening and taste masking agents include ascorbic acid and tartaric acid for oral lyophilized compositions comprising an active agent.  As set forth above, Baheti teaches EDTA as an excipient commonly used in lyophilization and solubilizing agent includes complexing agent, EDTA, and complexation is sometimes used to improve solubility of drug in the solvent especially water.  As set forth above, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate the dry, powder lyophilized composition suggested by Hongyan to further comprise ascorbic acid, tartaric acid, and EDTA with an expectation of success, since the prior art establishes that sweetening and taste masking agents include ascorbic acid and tartaric acid suitable for oral lyophilized compositions and EDTA is a commonly used excipient in lyophilization, which functions as a complexing agent which is used to improve solubility of drug in the solvent especially water.

	Applicant argues:
	There is nothing in Baheti that would suggest to one of skill in the art to choose a stabilizer comprising disodium ethylenediaminetetraacetate to formulate in a dry granulated powder blend for an oral solution compounds disclosed by Hongyan or 7-(4,7-diazaspiro[2.5]octan-7-yl)-2-(2,8- dimethylimidazo[ 1,2-b]pyridazin-6-yl)pyrido[ 1,2-a]pyrimidin-4-one. In Baheti, EDTA is classified as a complexing agent and solubilizing agent, and Baheti warns that adding a complexing agent as a solubilizing agent in a lyophilized formulation "may lead to a reduction in the critical temperature of the formulation, thus complicating the formulation development"  In addition, Table 1 of Baheti lists the excipients in each of the formulations of over 50 lyophilized drugs, none of which include the combination of a stabilizer comprising disodium ethylenediaminetetraacetate, an antioxidant comprising ascorbic acid, and an acidifier comprising tartaric acid as recited in claim 58. Therefore, one of skill in the art would not look to Baheti to cure the deficiencies of Hongyan. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, it must be remembered that the references are relied upon in combination and are not meant to be considered separately as in a vacuum.  It is the combination of all of the cited and relied upon references, which make up the state of the art with regard to the claimed invention. As set forth above, Baheti establishes that EDTA is an excipient commonly used in lyophilization and solubilizing agent includes complexing agent, EDTA, and complexation is sometimes used to improve solubility of drug in the solvent especially water.  As set forth above, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate the dry, powder lyophilized composition suggested by Hongyan to further comprise ascorbic acid, tartaric acid, and EDTA with an expectation of success, since the prior art establishes that sweetening and taste masking agents include ascorbic acid and tartaric acid suitable for oral lyophilized compositions and EDTA is a commonly used excipient in lyophilization, which functions as a complexing agent which is used to improve solubility of drug in the solvent especially water.


Applicant argues:
Baheti fails to teach or suggest the claimed ratio of EDTA and relies on Pramanick to cure that deficiency. For at least the reasons discussed above, there is no reasonable likelihood that one of skill in the art consulting Hongyan in view of Nguyen and Baheti and further in view of Pramanick would arrive at the combination of a stabilizer comprising disodium ethylenediaminetetraacetate, an antioxidant comprising ascorbic acid, and an acidifier comprising tartaric acid, and certainly not their ratios with compounds disclosed in Hongyan or 7-(4,7-diazaspiro[2.5]octan-7-yl)-2-(2,8- dimethylimidazo[ 1,2-b]pyridazin-6-yl)pyrido[ 1,2-a]pyrimidin-4-one.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Applicant has not independently argued the merits of this rejection.  Arguments regarding Hongyan, Nguyen, and Baheti have been addressed above.  Therefore, the rejection is maintained for the reasons set forth on the record and for those set forth in the response to the arguments above.


Applicant argues:
Claim 58 has been amended to clarify that the dry granulated powder blend is for an oral solution. In contrast to the dry granulated powder blend for an oral solution recited in the claims, Pramanick is a reference directed to excipients of parenteral (non-oral) formulations (see Pramanick, title). In fact, Pramanick discloses disodium ethylenediaminetetraacetate as a complexing agent used in a liquid injection (see Pramanick, p. 69). In addition, Table 2 of Pramanick lists the excipients in each of the formulations of over 50 lyophilized drugs, none of which include the combination of disodium ethylenediaminetetraacetate as a stabilizer, ascorbic acid as an antioxidant, and tartaric acid as an acidifier as recited in claim 59. Accordingly, one of skill in the art would not have consulted amounts of disodium ethylenediaminetetraacetate disclosed by Pramanick for use in liquid  injections for amounts to be used in a dry granulated powder blend for an oral solution.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, as set forth above, a combination of Hongyan, Nguyen and Baheti render obvious an oral lyophilized powder composition, optionally for reconstitution, comprising the claimed compound, wherein the amounts and ratios of active agent, tartaric acid and ascorbic acid overlap the instantly claimed amounts.  Pramanick establishes that chelating agent includes disodium EDTA, equivalent to disodium edetate, is a chelating agent and a typical range is 0.01-0.11% (Table 4).  As set forth above, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the amounts EDTA taught by Pramanick as a starting point for optimizing the amount of EDTA in a dry powder lyophilized composition for reconstitution comprising the elected compound, tartaric acid, ascorbic acid, and EDTA rendered obvious by Hongyan, Nguyen, and Baheti because the amount of active agent and excipients to formulate a composition is a result-effective variable, i.e. a variable that achieves a recognized result and therefore, the determination of the optimum or workable amounts would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").


Applicant argues:
Mehmood and Shalaev, alone or in combination, fail to cure the deficiencies identified above that there is no reasonable likelihood that one of skill in the art consulting Hongyan in view of Nguyen, Baheti and Amin, and further in view of Mehmood and Shalaev would have arrived at the combination of a stabilizer comprising disodium ethylenediaminetetraacetate, an antioxidant comprising ascorbic acid, and an acidifier comprising tartaric acid to formulate in a dry granulated powder blend for an oral solution the compounds disclosed in Hongyan or 7-(4,7-diazaspiro[2.5]octan-7- yl)-2-(2,8-dimethylimidazo[1,2-b]pyridazin-6-yl)pyrido[1,2-a]pyrimidin-4-one, whether or not as a dry granulated powder blend for an oral solution or a dry granulated powder blend dissolved in water to form an aqueous oral solution having a pH of less than pH4.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Applicant has not independently argued the merits of this rejection.  Arguments regarding Hongyan, Nguyen, and Baheti have been addressed above.  Therefore, the rejection is maintained for the reasons set forth on the record and for those set forth in the response to the arguments above.


Applicant argues:
Without conceding that Ratni is qualified as prior art under 35 U.S.C.102(b)(2), for at least the reasons discussed above, there is no reasonable likelihood that one of skill in the art consulting Ratni in view of Hongyan, Nguyen and Baheti would arrive at the combination of a stabilizer comprising disodium ethylenediaminetetraacetate, an antioxidant comprising ascorbic acid, and an acidifier comprising tartaric acid to formulate in a dry granulated powder blend for an oral solution the compounds disclosed in Ratni or 7-(4,7-diazaspiro[2.5]octan-7-yl)-2-(2,8-dimethylimidazo[1,2- b]pyridazin-6-yl)pyrido[1,2-a]pyrimidin-4-one as recited in claim 58.  For at least the reasons discussed above, there is no reasonable likelihood that one of skill in the art consulting Ratni in view of Hongyan, Nguyen and Baheti and further in view of Pramanick would arrive at the combination of a stabilizer comprising disodium ethylenediaminetetraacetate, an antioxidant comprising ascorbic acid, and an acidifier comprising tartaric acid to formulate in a dry granulated powder blend for an oral solution the compounds disclosed in Ratni or 7-(4,7- diazaspiro[2.5]octan-7-yl)-2-(2,8-dimethylimidazo[ 1,2-b]pyridazin-6-yl)pyrido[ 1,2-a]pyrimidin- 4-one, and certainly not their ratios.  For at least the reasons discussed above, there is no reasonable likelihood that one of skill in the art consulting Ratni in view of Hongyan, Nguyen and Baheti and further in view of Amin would arrive at the combination of a stabilizer comprising disodium ethylenediaminetetraacetate, an antioxidant comprising ascorbic acid, and an acidifier comprising tartaric acid to formulate in a dry  granulated powder blend for an oral solution the compounds disclosed in Ratni or 7-(4,7- diazaspiro[2.5]octan-7-yl)-2-(2,8-dimethylimidazo[ 1,2-b]pyridazin-6-yl)pyrido[ 1,2-a]pyrimidin- 4-one, whether or not as a dry granulated powder blend or a dry granulated powder blend dissolved in water to form an aqueous oral solution.  For at least the reasons discussed above, there is no reasonable likelihood that one of skill in the art consulting Ratni in view of Hongyan, Nguyen, Baheti and Amin, and further in view of Mehmood and Shalaev would arrive at the combination of a stabilizer comprising disodium ethylenediaminetetraacetate, an antioxidant comprising ascorbic acid, and an acidifier comprising tartaric acid to formulate in a dry granulated powder blend for an oral solution the compounds disclosed in Ratni or 7-(4,7-diazaspiro[2.5]octan-7-yl)-2-(2,8-dimethylimidazo[1,2- b]pyridazin-6-yl)pyrido[1,2-a]pyrimidin-4-one, whether or not as a dry granulated powder blend for an oral solution or a dry granulated powder blend dissolved in water to form an aqueous oral solution having a pH of less than pH4.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Applicant has not independently argued the merits of this rejection.  Arguments regarding Hongyan, Nguyen, and Baheti have been addressed above.  Therefore, the rejection is maintained for the reasons set forth on the record and for those set forth in the response to the arguments above.

Conclusion
Claims 58-61 and 68 are rejected.
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/RR/             Examiner, Art Unit 1628                                                                                                                                                                                           
/MARCOS L SZNAIDMAN/Primary Examiner, Art Unit 1628